Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  May 27, 2020                                                 Bridget M. McCormack,
                                                                             Chief Justice

  158305-6                                                          David F. Viviano,
  158307-8                                                          Chief Justice Pro Tem

                                                                  Stephen J. Markman
                                                                       Brian K. Zahra
                                                                 Richard H. Bernstein
  In re RELIABILITY PLANS OF ELECTRIC                            Elizabeth T. Clement
  UTILITIES FOR 2017-2021.                                       Megan K. Cavanagh,
  ______________________________________                                          Justices


  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
                                            SC: 158305
  v                                         COA: 340600
                                            MPSC: 00-018197
  CONSUMERS ENERGY COMPANY,
          Appellant,
  and
  MICHIGAN PUBLIC SERVICE
  COMMISSION, ENERGY MICHIGAN, INC.,
  and MICHIGAN ELECTRIC AND GAS
  ASSOCIATION,
             Appellees.
  ______________________________________
  ENERGY MICHIGAN, INC.,
           Appellee,
                                            SC: 158306
  v                                         COA: 340607
                                            MPSC: 00-018197
  CONSUMERS ENERGY COMPANY,
          Appellant,
  and
  MICHIGAN PUBLIC SERVICE
  COMMISSION and MICHIGAN ELECTRIC
  AND GAS ASSOCIATION,
             Appellees.
  ______________________________________/
  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
                                                                                                             2



                                                                SC: 158307
v                                                               COA: 340600
                                                                MPSC: 00-018197
MICHIGAN PUBLIC SERVICE
COMMISSION,
         Appellant,
and
CONSUMERS ENERGY COMPANY,
ENERGY MICHIGAN, INC., and
MICHIGAN ELECTRIC AND GAS
ASSOCIATION,
           Appellees.
______________________________________
ENERGY MICHIGAN, INC.,
         Appellee,
                                                                SC: 158308
v                                                               COA: 340607
                                                                MPSC: 00-018197
MICHIGAN PUBLIC SERVICE
COMMISSION,
         Appellant,
and
CONSUMERS ENERGY COMPANY and
MICHIGAN ELECTRIC AND GAS
ASSOCIATION,
           Appellees.
______________________________________/

      On order of the Court, the motion for rehearing of the Court’s April 2, 2020
opinion is considered, and it is DENIED.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                       May 27, 2020
       t0520
                                                                           Clerk